Exhibit 10.88

GUARANTEE (this “Guarantee”) dated as of January 31, 2013, made between INTELSAT
ALIGN S.À R.L., a société à responsibilité limitée organized under the laws of
Luxembourg, INTELSAT FINANCE NEVADA LLC, a limited liability company organized
under the laws of Nevada (together, the “New Guarantors”), each a subsidiary of
INTELSAT JACKSON HOLDINGS S.A. (f/k/a Intelsat Jackson Holdings, Ltd.), a
société anonyme existing under the laws of Luxembourg (the “Borrower”), and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower is party to a Senior Unsecured Credit Agreement (the
“Credit Agreement”), dated as of July 1, 2008, among the Borrower, Intelsat
(Luxembourg) S.A. (f/k/a Intelsat (Bermuda), Ltd.), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), the Administrative Agent, Banc of America Bridge LLC, as Syndication
Agent, Morgan Stanley Senior Funding, Inc., as Documentation Agent, and Credit
Suisse Securities (USA) LLC, Banc of America Securities LLC and Morgan Stanley
Senior Funding, Inc., as Joint Lead Arrangers and Joint Bookrunners, pursuant to
which the Lenders have severally agreed to make Loans to the Borrower
(collectively, the “Extensions of Credit”) upon the terms and subject to the
conditions set forth therein;

WHEREAS, Intelsat Subsidiary Holding Company S.A. (f/k/a Intelsat Subsidiary
Holding Company, Ltd.), Intelsat Holdings LLC, Intelsat LLC, Intelsat Global
Sales & Marketing Ltd., Intelsat USA Sales Corp., Intelsat USA License Corp.,
Intelsat Global Service Corporation and Intelsat UK Financial Services Ltd.
(collectively, the “Initial Guarantors”) have heretofore executed and delivered
to the Administrative Agent a Guarantee dated as of July 1, 2008 providing for
the guarantee of the Borrower’s obligations under the Credit Agreement and the
Loans (the “Initial Guarantee”);

WHEREAS, Intelsat Subsidiary (Gibraltar) Limited and Intelsat New Dawn
(Gibraltar) Limited have heretofore executed and delivered to the Administrative
Agent a Guarantee dated as of December 11, 2009 providing for the guarantee of
the Borrower’s obligations under the Credit Agreement and the Loans (the
“December 2009 Guarantee”);

WHEREAS, Intelsat (Gibraltar) Limited, Intelsat (Luxembourg) Finance Company S.a
r.l., Intelsat Operations S.A., Intelsat Phoenix Holdings S.A. and the other
guarantors named therein have heretofore executed and delivered to the
Administrative Agent a Guarantee dated as of January 12, 2011 providing for the
guarantee of the Borrower’s obligations under the Credit Agreement and the Loans
(the “January 2011 Guarantee”);

WHEREAS, Intelsat Luxembourg Investment S.à r.l. (together with the entities now
in existence that have executed and delivered the guarantees listed above, the
“Existing Guarantors”, and the Existing Guarantors together with the New
Guarantors, the “Guarantors”) has heretofore executed and delivered to the
Administrative Agent a



--------------------------------------------------------------------------------

Guarantee dated as of July 31, 2012 providing for the guarantee of the
Borrower’s obligations under the Credit Agreement and the Loans (such Guarantee,
together with the Initial Guarantee, the December 2009 Guarantee and the January
2011 Guarantee, the “Existing Guarantees”);

WHEREAS, each New Guarantor desires to execute and deliver to the Administrative
Agent a Guarantee pursuant to which it shall unconditionally guarantee all of
the Borrower’s obligations under the Credit Agreement pursuant to a Guarantee on
the terms and conditions set forth herein;

WHEREAS, each New Guarantor acknowledges that it will derive substantial direct
and indirect benefit from the making of the Extensions of Credit; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, each New Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Lenders, as follows:

1.Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) As used herein, the term “Obligations” means the collective reference to
(i) the due and punctual payment of (x) the principal of and premium, if any,
and interest at the applicable rate provided in the Credit Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (y) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower or any other
Credit Party to any of the Lenders under the Credit Agreement and the other
Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents and (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each other Credit Party under or pursuant to this Guarantee or
the other Credit Documents.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2



--------------------------------------------------------------------------------

2. Guarantee.

(a) Subject to the provisions of Section 2(b), each New Guarantor, jointly and
severally with the Existing Guarantors, hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the benefit of the Lenders, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each New Guarantor hereunder and under
the other Credit Documents shall in no event exceed the amount that can be
guaranteed by such New Guarantor under applicable laws relating to the
insolvency of debtors.

(c) Each New Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or any other Lender in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, such New Guarantor under this Guarantee.

(d) Each New Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such New Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Lender hereunder.

(e) No payment or payments made by the Borrower, any New Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Lender from the Borrower, any New Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any New Guarantor hereunder, which
shall, notwithstanding any such payment or payments other than payments made by
such New Guarantor in respect of the Obligations or payments received or
collected from such New Guarantor in respect of the Obligations, remain liable
for the Obligations up to the maximum liability of such New Guarantor hereunder
until the Obligations under the Credit Documents are paid in full and the
Commitments are terminated, or otherwise satisfied in accordance with the terms
of the Credit Agreement (including Section 2 thereof).

(f) Each New Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any other Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each New Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder and under the Existing Guarantees, such Guarantor shall
be entitled to

 

3



--------------------------------------------------------------------------------

seek and receive contribution from and against any other Guarantor hereunder and
under the Existing Guarantees who has not paid its proportionate share of such
payment. The Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any New Guarantor to the
Administrative Agent and the Lenders, and each New Guarantor shall remain liable
to the Administrative Agent and the Lenders for the full amount guaranteed by
such New Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Lenders
provided by law, each New Guarantor hereby irrevocably authorizes each Lender at
any time and from time to time following the occurrence and during the
continuance of an Event of Default without notice to any New Guarantor or any
other Guarantor, any such notice being expressly waived by each New Guarantor,
upon any amount becoming due and payable by any New Guarantor hereunder (whether
at stated maturity, by acceleration or otherwise) to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender to or for the credit or the account of any New Guarantor.
Each Lender shall notify any New Guarantor promptly of any such set-off and the
appropriation and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

5. No Subrogation. Notwithstanding any payment or payments made by any New
Guarantor hereunder or any set-off or appropriation and application of funds of
any New Guarantor by the Administrative Agent or any Lender, each New Guarantor
shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
any New Guarantor seek or be entitled to seek any contribution or reimbursement
from the Borrower or any other Guarantor in respect of payments made by such New
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Credit Parties on account of the Obligations are paid in full,
the Commitments are terminated and no Letters of Credit shall be outstanding. If
any amount shall be paid to any New Guarantor on account of such subrogation
rights at any time when all the Obligations shall not have been paid in full,
such amount shall be held by such New Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such New Guarantor, and
shall, forthwith upon receipt by such New Guarantor, be turned over to the
Administrative Agent in the exact form received by such New Guarantor (duly
indorsed by such New Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Administrative Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each New
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such New Guarantor and without notice to or
further assent by such New Guarantor, (a) any demand for payment of any of the
Obligations made by

 

4



--------------------------------------------------------------------------------

the Administrative Agent or any Lender may be rescinded by such party and any of
the Obligations continued, (b) the Obligations, or the liability of any other
party upon or for any part thereof, or any guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, (c) the Credit Agreement and
any other documents executed and delivered in connection may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be) may deem advisable from time
to time, and (d) any guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released.

7. Guarantee Absolute and Unconditional.

(a) Each New Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee. The Obligations
or any of them shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Borrower and any New Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each New Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations. Each New
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any of the Obligations or, if applicable, any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to or be asserted by
the Borrower against the Administrative Agent or any Lender or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any New Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of any New
Guarantor under this Guarantee, in bankruptcy or in any other instance.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each New Guarantor and the
respective successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors, indorsees,
transferees and assigns until all the Obligations (other than any contingent
indemnity obligations not then due) shall have been satisfied by payment in full
and the Commitments thereunder shall be terminated, or otherwise satisfied in
accordance with the terms of the Credit Agreement (including Section 2 thereof).

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding the other provisions of this Guarantee, a Guarantee as to
any Guarantor that is a Subsidiary shall terminate and be of no further force or
effect and such Guarantor shall be deemed to be automatically released from all
obligations under this Guarantee upon:

(i) (A) the sale, disposition or other transfer (including through merger,
amalgamation or consolidation) of the Capital Stock (including any sale,
disposition or other transfer following which the applicable Guarantor is no
longer a Restricted Subsidiary), or all or substantially all the assets, of the
applicable Guarantor if such sale, disposition or other transfer is made in
compliance with this Guarantee and the Credit Agreement and (B) such Guarantor
being released from its guarantees, if any, of, and all pledges and security, if
any, granted in connection with, the Credit Agreement and any other Indebtedness
of the Borrower or any Restricted Subsidiary of the Borrower, or

(ii) the Borrower designating such Guarantor to be an Unrestricted Subsidiary in
accordance with the provisions set forth under Section 10.2 of the Credit
Agreement and the definition of “Unrestricted Subsidiary,” or

(iii) in the case of any Restricted Subsidiary which after the Closing Date is
required to guarantee the Notes pursuant to Section 10.7 of the Credit
Agreement, the release or discharge of the guarantee by such Restricted
Subsidiary of Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower or such Restricted Subsidiary or the repayment of the Indebtedness or
Disqualified Stock, in each case, which resulted in the obligation to guarantee
the Loans, or

(iv) the Borrower’s repayment (or other satisfaction (including pursuant to
Section 2 of the Credit Agreement)) in full of all Obligations under the Credit
Agreement in accordance with the terms of the Credit Agreement.

(d) Notwithstanding the other provisions of this Guarantee, a Guarantee also
shall be automatically released upon the applicable Subsidiary ceasing to be a
Subsidiary as a result of any foreclosure of any pledge or security interest
securing Bank Indebtedness or other exercise of remedies in respect thereof. In
addition, the Guarantees of the Subsidiary Guarantors shall be suspended during
any Suspension Period, as provided in Section 10.9 of the Credit Agreement.

(e) Notwithstanding the other provisions of this Guarantee, any Guarantee given
by any Parent of the Borrower may be released at any time upon written notice to
the Administrative Agent from such Parent of the Borrower.

(f) In connection with the release of any New Guarantor from its obligations
hereunder in accordance with the terms of this Guarantee and the Credit
Agreement, the Administrative Agent shall, at the expense of the Borrower and
the other Credit Parties, execute such reasonable documents and take such other
reasonable actions as the Borrower or any Credit Party may request to evidence
such release.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the

 

6



--------------------------------------------------------------------------------

Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

9. Payments. Each New Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Administrative Agent’s Office.

10. [RESERVED]

11. [RESERVED]

12. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 14.2 of the Credit Agreement.

13. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.

14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

15. Integration. This Guarantee represents the agreement of the New Guarantors
and the Administrative Agent with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

16. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) This Guarantee may be waived, amended, supplemented or otherwise modified
only (i) by a written instrument executed by each New Guarantor and the
Administrative Agent, (ii) to give effect to amendments, supplements or
modifications to the Credit Agreement or (iii) by the New Guarantors in
circumstances where the Borrower would be permitted to amend, supplement or
modify the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 16(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or any Lender would otherwise have
on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

17. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

18. Successors and Assigns. This Guarantee shall be binding upon the respective
successors and assigns of each New Guarantor and shall inure to the benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns except that each New Guarantor may not, subject to Section 16 above,
assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Administrative Agent.

19. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 10.7 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Guarantee. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Guarantee shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each New Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party to
this Guarantee.

20. WAIVER OF JURY TRIAL. EACH NEW GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

21. Submission to Jurisdiction; Waivers. Each New Guarantor hereby irrevocably
and unconditionally:

 

8



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such New Guarantor at
its address referred to in Section 12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or any Lender to effect service of process in any other manner permitted
by law or shall limit the right of the Administrative Agent or any Lender to sue
in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.

22. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

INTELSAT ALIGN S.À R.L. By:  

/s/ Simon Van de Weg

  Name:   Simon Van de Weg   Title:   Manager INTELSAT FINANCE NEVADA LLC By:  

/s/ Wendy Mavrinac

  Name:   Wendy Mavrinac   Title:   Manager

[Signature Page to Intelsat Jackson 2008 Unsecured Credit Agreement Guarantee]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By:   /s/ William O’Daly   Name:   William O’Daly   Title:   Director By:   /s/
Rahul Parmar   Name:   Rahul Parmar   Title:   Associate

[Signature Page to Intelsat Jackson 2008 Unsecured Credit Agreement Guarantee]